DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed by the applicant on April 12, 2022.
Claims 1-20 are pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Ivonnemary Rivera González.
Information Disclosure Statement
        The information disclosure statement (IDS) submitted on April 12, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
Reference characters “Hypervisor 140” and “Virtual Machine 144” that are part of “Operating System 320” (in ¶0050 from specifications) and shown in Fig 4, are not mentioned in the specifications and should be included in accordance to MPEP 608.01 or 37 CFR 1.74.
In ¶0050, contains the same grammatical error "Figure 6" and should be corrected to “Figure 4” in accordance to MPEP 608.01(g) and/or 37 CFR 1.71.
Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Firstly, it should be stated that claim 10 is being used as the most representative of the independent claims set 1, 10 and 17. Step 1: the claimed invention falls under statutory categories of a machine and a process. However, Step 2A Prong 1: the abstract idea is defined by the elements of: 
…
upon receiving…a dataset containing data representing multiple interactions among multiple users via electronic messages…interconnecting the multiple users; 
generate a data structure representing an interaction graph having multiple vertices individually corresponding to the multiple users and (ii) multiple directional edges individually connecting pairs of the multiple vertices, the individual edges indicating one or more interactions between the pairs of the multiple users; 
apply graph embedding to the generated interaction graph to convert the multiple vertices in the generated graph into corresponding tensors in a vector space individually representing a position and a level of interaction between one of the multiple users and other users in the social network; and 
determining a social distance value between the one of the multiple users and another of the multiple users by calculating a tensor distance in the vector space between tensors corresponding to the one of the multiple users and the another of the multiple users, thereby quantifying social distance between the one of the multiple users and the another of the multiple users.

These limitations, describe a method and a system for identifying, categorizing and quantifying user “social distance” or “relational closeness” based on their interactions with other users to efficiently suggest or recommend “content, potential connections, or other information” related to the user’s “interests, activities, ideologies or real-life connections” (see ¶0001 – 0003 and ¶0006 from applicant specifications). Thus, these limitations are directed to the abstract idea of a certain method of organizing human activity in the form of “engaging in commercial or legal interactions” and “managing personal behavior or relationships or interactions between people” by evaluating and analyzing user’s interactions with other users and their content data to monitor their behavior and efficiently recommend product or services (e.g. products/services advertisements) that might benefit the user based on their interests and preferences while promoting a business sales and marketing activities. As disclosed in the specification, this invention allows “implementing a data processor configured to implement
social distance quantification based on user interactions via graph embedding” (see ¶0006 from specifications). 

Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the claim set 1, 10 and 17 as a whole, while looking for their additional element(s) of a computer (from claim 1 and 17); processor, memory, computing device and a social network (from claim 10) individually and in combination, merely is used as a tool to perform the abstract idea (refer to MPEP 2106.05(f)) and are not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)) after the fact that is directed to an abstract idea that does not integrate a judicial exception into a practical application or provide significantly more. Therefore, this is indicative of the fact that the claim set has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner.

As for dependent claims 6 – 8 and 15 – 16 it recites the additional element(s) of a neural network and encoding functions (from claims 6 – 8 and 15 – 16) which are merely used as a tool to perform the abstract idea. Thus, they amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)) and/or links to computer implementing the use of ordinary capacity for implementing the use of ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components (refer to MPEP 2106.05f (2)) and these additional element(s) does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. These claims are directed to an abstract idea.

Step 2B: For claims 1, 6 – 8, 10 and 15 – 17, these claims recite the additional elements: a computer (from claim 1 and 17); processor, memory, computing device and a social network (from claim 10); a neural network and encoding functions (from claims 6 – 8 and 15 – 16) and it/these is/are not sufficient to amount significantly more than the judicial exception. Meaning, that there are no additional element(s) claimed in the dependent claims that could be significantly more than the judicial exception, but rather, further recites the abstract idea. As indicated in Step 2A Prong 2, the additional element(s) in the claims are merely, using a generic computer device and/or computing technologies to perform an abstract idea that does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h)). The rationale set forth for the 2nd prong of the eligibility test above is also applicable and re-evaluated in step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claims 2-9, 11-16 and 18 - 20, these cover or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of:
Claims 2 – 5, 11 – 14 and 18 – 19: further describes the abstract idea of the “interaction based social distance quantification” method and users interaction datasets between content items and groups to generate an interaction graph with directional edges and their respective assigned weights, corresponding to interactions (e.g. via emails) between multiple user pairs (e.g. recipients). Thus, being directed to the abstract idea group of “managing personal behavior or relationships or interactions between people” and “engaging in commercial or legal interactions” as it is measuring user’s interactions and behaviors with content and other users to possibly promote sales activities.
Claims 6 – 9 and 15 – 16: further describes the abstract idea of the “interaction based social distance quantification” method and its “graph embedding” in which “encoding functions” having parameter(s) (corresponding to non-linear transformations of an aggregation of connected neighbors of one of the vertices and of the vertex itself) that are applied to convert the “individual vertices” into a “tensor” with the use of “neural networks” (including a “loss function based on random walks, graph factorization or node proximity” while based on a “degree centrality of one of the vertices in the interaction graph”) to preserve the “graph structure” to a “threshold degree”) which attributes to the abstract idea group of “managing personal behavior or relationships or interactions between people” and “engaging in commercial or legal interactions”  as well.

Therefore, the additional elements previously mentioned above, are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 
Claim Rejections - 35 USC § 102
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

     Claims 1-3, 10 - 12 and 17 - 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma (U.S. Pub No. 20150373049 A1).
Regarding claims 1, 10 and 17: 
A method of interaction based social distance quantification via graph embedding performed on a computer, the method comprising: (claim 1)
A computing device, comprising: (claim 10)
A method of interaction based social distance quantification via graph embedding performed on a computer, the method comprising: (claim 17)
This independent claim set is represented by claim 10
Sharma, which is an analogous prior art directed to “trust computation methods and systems” that are more particularly related to “performance-oriented trust computation methods and devices” within a social network and in which “user or entities interactions” are evaluated to determine the “trust” among them (see ¶0001 – 4 and abstract). Thus, teaches:
a processor; and a memory operatively coupled to the processor, the memory including instructions executable by the processor to cause the computing device to: (In ¶0044; Fig. 4A (412): Sharma discloses “at least one processor” and a “data manager memory”)
upon receiving, at the computing device, a dataset containing data representing multiple interactions among multiple users via electronic messages in a social network interconnecting the multiple users; (In ¶0070; Fig. 3 (102, 104, 112 and 110); Fig. 7 (702): the receipt of “Resource Marketplace (RM) entities” or user inputs, including “interaction attributes such as “social” (representing social network connectivity)” satisfies the multiple user’s electronic messages disclosed. Also, the RM facilitates communications between “user devices” over the “network 112” that can include “exchanges of text or SMS messages” (see ¶0032))
generate a data structure representing an interaction graph having (i) multiple vertices individually corresponding to the multiple users and (ii) multiple directional edges individually connecting pairs of the multiple vertices, the individual edges indicating one or more interactions between the pairs of the multiple users; (In ¶0072; Fig 5; Fig. 7 (704): Sharma teaches the generation of a “weighted interaction graph is created based on the received inputs with the received instances of the RM entities as vertices of the graph”. These “vertices” are connected by “edges” with other “vertices” based “on interaction between the corresponding RM entities”)
apply graph embedding to the generated interaction graph to convert the multiple vertices in the generated graph into corresponding tensors in a vector space individually representing a position and a level of interaction between one of the multiple users and other users in the social network; and (In ¶0077; Fig. 6; Fig. 7 (708); Fig. 8): For “Step 708”, the use of “Euclidean distances” is directed to the “tensors in a vector space” conversion, in which this technique computes from “the reference vertex to other vertices mapped in the K-dimensional spectral embedding space” by performing the “topology-centric analysis on the graph to capture overall connectivity of each of the vertices, referring to the RM entities, with other vertices in the graph” (see ¶0076). Finally, the computation of “Euclidean distance can “between any pair of graph vertices provide a measure of trust between the corresponding RM entities due to the Euclidean distances being inversely related to the number and the length of edges connecting these RM entities” (see ¶0078))
determining a social distance value between the one of the multiple users and another of the multiple users by calculating a tensor distance in the vector space between tensors corresponding to the one of the multiple users and the another of the multiple users, thereby quantifying social distance between the one of the multiple users and the another of the multiple users. (In ¶0078; Fig. 6; Fig. 7 (710); Fig. 8: Sharma teaches the determination of a “trust index for at least one of the RM entities with respect to other entities” which is directed to the “social distance value” recited above. Thus, this “trust index” is based on the computed “Euclidean distances” which is a “measure of trust between the corresponding RM entities” and these distances have an inversely proportional relationship: “Lesser the Euclidean distance (i.e., greater the number of edges and the edge weight) between the pair of graph vertices, greater is the average connectivity and hence, greater is the trust, between the corresponding entities”.) 

Regarding claims 2 and 11: 
Sharma, as shown in the rejection above, discloses the limitations of claims 1 and 10.
Sharma further teaches:
wherein receiving the dataset includes receiving a dataset containing multiple interactions: among the multiple users; (In ¶0070; Fig. 3 (102, 104, 112 and 110); Fig. 7 (702): Sharma discloses various inputs “including interaction attributes, attribute importance factors, references to accessible databases, and instances of the RM entities associated with the resource marketplace are received” in “step 702”)
between the individual users with one or more content items in the social network; or between the individual users with one or more groups in the social network (In ¶0070; Fig. 3 (102, 104, 112 and 110); Fig. 7 (702): the interactions between individual users with groups in the social network is directed to the receipt of the “trust computation device” which obtains “the interaction attributes such as ‘social’ (representing social network connectivity), ‘location’ (representing closeness between geographic locations of the users), ‘organization’ (representing organizational affiliation of the users), etc.” and “the attribute importance factors, which provide a relative measure of a user's preferences for computing trust among various RM entities” such as “tasks to be executed, service level agreements imposed for or between the interacting RM entities, the historical resource usage pattern of the users 102, etc.” (Also, refer to ¶0047 edges that models the interactions between users of the same “organization or social group” in the “interaction graph 500”))

Regarding claims 3, 12 and 18: 
Sharma, as shown in the rejection above, discloses the limitations of claims 1 and 10.
Sharma further teaches:
wherein generating the interaction graph further includes assigning a weight to each of the directional edges according to a corresponding number of interactions between corresponding pairs of the multiple users. (In ¶0072; Fig. 7 (704): Sharma further teaches that “the edges may be assigned edge weights, which may have positive values normalized from ‘0’ to ‘1’, where ‘0’ may denote no direct connectivity and ‘1’ may denote the strongest connectivity”. Also, refer to ¶0049 for a more detailed example.)

Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 - 5, 9, 13 - 14 and 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (U.S. Pub No. 20150373049 A1)  in view of Raina (U.S. Pub No. 20130159100 A1).
Regarding claims 4, 13 and 19: 
Sharma, as shown in the rejection above, discloses the limitations of claims 1, 10 and 17.
Sharma further teaches:
generating the interaction graph further includes assigning a weight to each of the directional edges as inversely proportional to the number of recipients of the each of the emails. (In ¶0077-78; Fig. 6; Fig. 7 (708 – 710); Fig. 8: Sharma satisfies such inverse relationship by disclosing that “the [compute time distances] CTDs, and hence the Euclidean distances, are inversely related to (1) the number of edges and (2) lengths of edges, i.e., edge weights, connecting any two vertices. This inverse relationship represents that any pair graph vertices are strongly connected if multiple connecting paths (sequence of vertices and edges) exist between the pair of vertices, thereby capturing the connectivity structure of the graph volume rather than a single path between the two vertices”. Also, refer to ¶0009 for details regarding the “interaction graph” that has nodes or entities and the edges and their weights which “capture[s] relationships or interactions among entities”)

Sharma does not explicitly teach the following limitation(s) for having interactions among users via emails with a number of recipients. However, Raina which is prior art directed to “social networking, and in particular to advertising about objects in a social networking system to users using collaborative filtering based on the users' interactions with objects in the social networking system” while analyzing such interactions with a social graph (e.g. between nodes, edges and “content items or objects”) (see ¶0001, ¶0014-15 and abstract). Thus, teaches:
the interactions among the multiple users include interactions via emails among the multiple users, each of the emails having a number of recipients; and (In ¶0012 and 0014-15; Fig. 1 (100, 110, 112, 114,130 and 132); Fig. 4 (404): Raina discloses “content items” that include “messages” such as “emails” which facilitates connection, communication and interactions between users or “nodes”. Raina also teaches that “Users of social networking systems may also interact with other users by associating with, connecting to or becoming friends with them, by viewing their profile, by communicating with them, or by having common friends within the social networking system” (see ¶0016-17))

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Sharma with the ability of having interactions via emails among multiple users as a number of recipients, as taught by Raina because it would be “obvious to try” to include this type of communication/interaction to evaluate the strength and closeness between users to have a clear interaction graph and to further recommend services and products based on the users interests and preferences collected from their interaction data. Also, Raina recognizes that “Although advertisers may have some success in targeting users based on interests and demographics, tools have not been developed to select advertisements for users using collaborative filtering [see ¶0019]. Specifically, social networking systems do not infer objects that a viewing user is likely interested in based on interactions of users who have similar interests to the viewing user.” (¶0003 – 4).

Regarding claims 5, 14 and 20: 
Sharma, as shown in the rejection above, discloses the limitations of claims 1, 10 and 17.
Sharma further teaches: 
assigning a constant weight to each of the directional edges corresponding to a remaining subset of the interactions after filtering the at least one of the interactions. (In ¶0074; Fig 4A (408); Fig. 5 and Fig. 7 (704): Sharma satisfies this limitation when a “predefined relationship criteria” is taken into consideration when the “graph induction module 408” is calculating the values of various attributes such as “location” and “capability” and fixes the “location” value to “1” if two resources (e.g. users can also act as resources or entities, see ¶003 and ¶0048) have the same interaction location). Also, this functional step is directed to the “normalization” of values in “edge weights” (see ¶0056 and ¶0072 for more details).)  

Sharma does not explicitly teach the following limitation(s) for having interactions among users via emails and filtering an email interaction by having more than a threshold number of recipients. However, Raina further teaches:
the interactions among the multiple users include interactions via emails among the multiple users, each of the emails having a number of recipients; and (In ¶0012 and 0014-15; Fig. 1 (100, 110, 112, 114,130 and 132); Fig. 4 (404): Raina discloses “content items” (e.g. which is part of the user and its interactions, referred as an “object”, see ¶0013) that include “messages” such as “emails” which facilitates connection, communication and interactions between users or “nodes” (see ¶0016-17 for more information regarding user interactions).)
generating the interaction graph further includes: filtering at least one of the interactions via emails having more than a threshold number of recipients; and (In ¶0026 and ¶0051; Fig. 4 (406): Raina satisfies the filtering step for an interaction or “object type” via “emails” (see ¶0013 for more details) in which the “collaborative filtering module 120” selects an “object” having a “similarity score” above a “threshold”)

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Sharma with the ability having interactions among users via emails and filtering an email interaction by having more than a threshold number of recipients, as taught by Raina because it would be “obvious to try” to firstly filter the type of communication/interaction (e.g. “object type”) to focus the evaluation of the strength and closeness between users and the emails they used to interact with other users to have a clear interaction graph and to further recommend services and products based on the users interests and preferences collected from their interaction data. Also, Raina recognizes that “Although advertisers may have some success in targeting users based on interests and demographics, tools have not been developed to select advertisements for users using collaborative filtering [see ¶0019]. Specifically, social networking systems do not infer objects that a viewing user is likely interested in based on interactions of users who have similar interests to the viewing user.” (¶0003 – 4).

Regarding claim 9: 
Sharma, as shown in the rejection above, discloses the limitations of claim 1.
Sharma does not explicitly teach the following limitation(s) for detecting a user who joined a social network to replace another user and generate a list of recommended connections based on the existent user’s of the social network and their social distance values interactions among users via emails and filtering an email interaction by having more than a threshold number of recipients. However, Raina further teaches:
detecting that a user has joined the social network to replace another user; and (In ¶0015-16; Fig. 1 (100): In light of the applicant specifications in ¶0016 and ¶0045, Raina satisfies this limitation step function as the  “social networking system may link the new object node or any existing nodes to other social graph nodes automatically” and gives an example in where “if a first user uploads a photograph of a sports bar to the social networking system, and afterwards, a fan page for the sports bar is created, the social networking system may provide an edge between the user node and the fan page node without explicit action by a user. Further, if a second user posts a comment about going to the sports bar on a third user's profile, the second user's and third user's nodes may be automatically connected to the sports bar node without explicit action by either user in regards to the sports bar node”. Similarly, the Raina also discloses the functionality of detecting a new user that has joined the social network: when “an individual first becomes a user of the social networking system, when the social networking system generates a new user profile, when a user starts a new group, when a new content item is uploaded to the social networking system, or any other time an object is added to or created within the social networking system”. Also, refer to ¶0016 for types of user interactions such as “making a purchase, either in the context of the social networking system, or external to the social networking system; joining, commenting on or subscribing to a social networking system group, web page or fan page” among other user activities or interactions with  other entities (e.g. as “object or content items”).)
in response to detecting that the user has joined the social network, generating a list of recommended connections to the user based on social distance values of the another user and additional users in the social network. (In ¶0036-37; Fig. 2 (100, 114 and 218): The functionality of this limitation step is directed as the combination of the “edge database 114” that stores descriptions of connections between users and other objects and the “ad database 218” which stores recommendations of “sponsor stories” that can promote interactions between users and “objects” to  “inform a user that a friend (or a number of friends) of the user has purchased a particular item made by an advertiser, will attend an event sponsored by an advertiser, or has added a connection to a profile for a business or other entity. Likewise, other “actions” that may be included are “checking in at a location, purchasing a product or service, joining a group, attending an event, using a third-party application, playing a game, or expressing an affinity towards an object in the online system”. Also, refer to ¶0052 for details of how user suggestions are made, to interact with a “second object” (e.g. such as a “fan page” or a group/entity page), and to ¶0036 for details of “affinity scores” taking into consideration “a user's affinity for an object, interest, and other users in the social networking system 100 based on the actions performed by the user”.)

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Sharma with the ability having interactions among users via emails and filtering an email interaction by having more than a threshold number of recipients, as taught by Raina because it would be “obvious to try” to accurately predict and recommend possible actions that might benefit a user when interacting with highly relevant users that share their similar interests, tastes and preferences. Also, Raina recognizes that “These interactions [(e.g. such as by associating with [users], connecting to or becoming friends with them, by viewing their profile, by communicating with them, or by having common friends within a social network)] and any other suitable actions within the context of a social networking system may be recorded in social networking system data, which can be used to generate social endorsement information. The social endorsement information may comprise text, images, links, and/or be of any suitable form necessary to convey social endorsement information to a user” and “an advertiser would benefit from a system that selects advertisements using collaborative filtering because the selected advertisements are more likely to be relevant to users.” (¶00017 – 18).

Claims 6- 8 and 15 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (U.S. Pub No. 20150373049 A1)  in view of Raina (U.S. Pub No. 20130159100 A1) in further view of Weston (U.S. Patent No. 10402750 B2).
Regarding claims 6 – 7 and 15: 
Sharma, as shown in the rejection above, discloses the limitations of claims 1 and 10.
This claim set is represented by claim 7
Neither Sharma and Raina explicitly teach the following limitation(s) for applying a “graph embedding” with “encoding functions” to convert vertices into tensors with one or more parameters that correspond to a “non-linear transformation of an aggregation of connected neighbors” and utilizes a “neural network” with a “loss function based on random walks, graph factorization, or node proximity in a graph” while preserving its structure to a threshold degree. However, Weston which is prior art directed to “a social-networking system [that] may use a deep-learning model to predict relevant entities for a user. The deep-learning model may be trained to map entities to vector representations. A vector representation of a user may be determined based on a set of entities with which the user has interacted in a social-networking system.” (see C1; L23 – 28 and abstract). Thus, teaches:
wherein applying graph embedding includes: applying encoding functions to convert the individual vertices of the interaction graph into a tensor, the encoding functions individually having one or more parameters corresponding to non-linear transformations of an aggregation of connected neighbors of one of the vertices and of the vertex itself; and (In C12; L21 – 27; Fig. 2 and 7: Weston discloses the use of  “non-linear combination technique” to combine vector representations which are directed to the “tensors” recited above and that are used for mapping as shown in Figs. 2, 4 and 7 (see C11 -12; L56 – 67 and 1 – 10, and C9; L22 – 49).)
utilizing a neural network to generate the one or more parameters using a loss function based on random walks, graph factorization, or node proximity in a graph such that the encoding functions can transform the vertices into corresponding tensor while preserving graph structure to a threshold degree. (In C15; L12 – 55; Fig. 6 (610): Weston satisfies this functional step by using “loss function of the deep-learning model” in a set of “second entities” that are “randomly selected” and are fixed with “optimal weights (i.e., parameters)” and can also be “fixed in batch size” while updating their corresponding “vector representations” for “step 610”)

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Sharma as modified by Raina with the ability/function of applying “encoding functions” with “non-linear transformations of an aggregation of connected neighbors of one of the vertices and of the vertex itself” to update the “interaction graph” with “tensors” and the use of a “neural network” with a “loss function based on random walks, graph factorization, or node proximity in a graph” while preserving its structure to a “threshold degree” as taught by Weston because it would be “obvious to try” to create different scenarios represented in an interaction graph were users are simulated interacting with different objects to study the relevancy and accurately assert and predict the next recommendations of products and services to the user based on their preferences and results of these simulations obtained from machine learning modelling techniques. Also, Weston recognizes that “the social-networking system may employ a search algorithm to identify one or more entities—with which the user has not interacted—that have embeddings proximate to the user embedding in the embedding space. The social-networking system may determine that the identified entities are relevant to the user” (C1; L45 – 51).

Regarding claim 8 and 16: 
Sharma, as shown in the rejection above, discloses the limitations of claims 1 and 10.
Neither Sharma and Raina explicitly teach the following limitation(s) for applying a “graph embedding” with “encoding functions” to convert vertices into tensors with one or more parameters that correspond to a “non-linear transformation of an aggregation of connected neighbors” and utilizes a “neural network” with a “loss function based on random walks based on a degree centrality of one of the vertices in the interaction graph” while preserving its structure to a “threshold degree”. However, Weston teaches:
wherein applying graph embedding includes: applying encoding functions to convert the individual vertices of the interaction graph into a tensor, the encoding functions individually having one or more parameters corresponding to non-linear transformations of an aggregation of connected neighbors of one of the vertices and of the vertex itself; (In C12; L21 – 27; Fig. 2, 4, 6 (610) and 7: Weston discloses the use of  “non-linear combination technique” to combine vector representations which are directed to the “tensors” recited above and that are used for mapping as shown in Figs. 2, 4 and 7 (see C11 -12; L56 – 67 and 1 – 10, and C9; L22 – 49).)
utilizing a neural network to generate the one or more parameters using a loss function based on random walks while applying different numbers of random walks based on a degree centrality of one of the vertices in the interaction graph such that the encoding functions can transform the vertices into corresponding tensor while preserving graph structure to a threshold degree. (In C16; L57 – 63; Fig. 6 (640): Weston discloses that  “Social-networking system 160 may determine that one or more of the entities of the second set of entities are ranked above or have higher similarity scores than the target entity (i.e., have corresponding embeddings that are more proximate to the user embedding in the embedding space), and social-networking system 160 may update vector representations of one or more entities of the second set of entities” which such ranking for a “target entity” based on “embeddings that are more proximate to the user embedding” is directed to the “degree centrality of one of the vertices” (see C17; L28 – 32 for “deep-learning model” adjustments while using “stochastic gradient descent function” to refine its “weights”). Also, in C22; L10 – 56, Weston discloses the calculation of a “coefficient based on the type of relationship between particular objects”, as well applying it to “user nodes” which is inversely proportional to the “degree of separation” (e.g. higher coefficient value, the lower the “degree of separation” between users is), which is used to measure “a predicted probability that a user will perform a particular action based on the user's interest in the action”.)

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Sharma as modified by Raina with the ability of applying “encoding functions” with “non-linear transformations of an aggregation of connected neighbors of one of the vertices and of the vertex itself” to update the “interaction graph” with “tensors” and the use of a “neural network” with a “loss function based on random walks based on a degree centrality of one of the vertices in the interaction graph” while preserving its structure to a “threshold degree” as taught by Weston because it would be “obvious to try” to create different scenarios represented in an interaction graph were users are simulated interacting with different objects to study the relevancy and accurately assert, while considering the degree of closeness between the interaction or edges, of the users, and how many edges or “degree of centrality” to predict the next recommendations of products and services to the user based on their preferences and the results of these simulations obtained from machine learning modelling techniques. Also, Weston recognizes that “the social-networking system may employ a search algorithm to identify one or more entities—with which the user has not interacted—that have embeddings proximate to the user embedding in the embedding space. The social-networking system may determine that the identified entities are relevant to the user” (C1; L45 – 51).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rossi (U.S. Pub No. 20200004888 A1) is pertinent because it is “related to a system and method for a graph search engine.”
Dharwadker (U.S. Pub No. 20180268317 A1) is pertinent because it “relates generally to selecting content recommendations to users of an online system, and more specifically to determining feature vectors for entities in an online system using entity co-engagement.”
Soni (U.S. Pub No. 20180285774 A1) is pertinent because it “relates to methods and systems for collaborative personalization via simultaneous embedding of users and their preferences.”
Identifying Users' Interest Similarity Based on Clustering Hot Vertices in Social Networks (referred to as Mo hereafter by the examiner) is pertinent because it “proposes a method of identifying users' interest similarity based on clustering Hot Vertices (HotV). A hot vertex in a social network is an account which has a large number of fans. The approach extracts users' common interests by mining and clustering the hot vertices that the two users are following simultaneously. Both the experiment and theoretical analysis have proved that the proposed approach makes a significant improvement on the precision of similarity measuring with a relatively low time and space complexity”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        

/SANGEETA BAHL/Primary Examiner, Art Unit 3629